
	

115 S1432 IS: To prevent the Federal Aviation Administration’s Aircraft Registry Office from closing during a Government shutdown.
U.S. Senate
2017-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1432
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2017
			Mr. Inhofe (for himself and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To prevent the Federal Aviation Administration’s Aircraft Registry Office from closing during a
			 Government shutdown.
	
	
 1.Aircraft Registry OfficeThe Administrator of the Federal Aviation Administration shall designate employees at the Aircraft Registry Office in Oklahoma City, Oklahoma, as excepted employees in the event of a shutdown or emergency furlough to ensure that the office remains open for the duration of the lapse in Federal Government appropriations to the Federal Aviation Administration.
		
